


EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS




The following documents of Navistar International Corporation, its principal
subsidiary Navistar, Inc., and its indirect subsidiary Navistar Financial
Corporation are incorporated herein by reference.
10.11


  
Pooling and Servicing Agreement, dated November 2, 2011, by and among Navistar
Financial Corporation, as Servicer, Navistar Financial Securities Corporation,
as Depositor, and Navistar Financial Dealer Note Master Owner Trust II, as
Issuing Entity. Filed as Exhibit 10.6 to the Form 8-K dated and filed on
November 7. 2011. Commission File No. 001-09618.
 
 
 
10.14


  
Series 2011-1 Supplement to the Pooling and Servicing Agreement, dated November
2, 2011, by and among Navistar Financial Corporation, as Servicer, Navistar
Financial Securities Corporation, as Seller, and The Bank of New York Mellon, as
Master Trust Trustee. Filed as Exhibit 10.1 to the Form 8-K dated and filed on
November 7. 2011. Commission File No. 001-09618.
 
 
 
10.21


 
Trust Agreement, dated November 2, 2011, between Navistar Financial Securities
Corporation, as Depositor, and Deutsche Bank Trust Company Delaware, as Owner
Trustee. Filed as Exhibit 10.2 to the Form 8-K dated and filed on November 7.
2011. Commission File No. 001-09618.
 
 
 
10.23


  
Indenture, dated November 2, 2011, between Navistar Financial Dealer Note Master
Owner Trust II, as Issuing Entity, and The Bank of New York Mellon, as Indenture
Trustee. Filed as Exhibit 10.3 to the Form 8-K dated and filed on November 7.
2011. Commission File No. 001-09618.
 
 
 
10.28


  
Series 2011-1 Indenture Supplement to the Indenture dated November 2, 2011,
between Navistar Financial Dealer Note Master Owner Trust II, as Issuing Entity,
and The Bank of New York Mellon, a New York banking corporation, as Indenture
Trustee. Filed as Exhibit 10.4 to the Form 8-K dated and filed on November 7.
2011. Commission File No. 001-09618.
 
 
 
10.29


  
Omnibus Transfer and Termination Agreement, dated November 2, 2011, by and among
Navistar Financial Corporation, Navistar Financial Securities Corporation,
Navistar, Inc. The Bank of New York Mellon, as 1995 Trust Trustee and Indenture
Trustee, Wells Fargo Bank, National Association, as backup servicer, and
Navistar Financial Dealer Note Master Owner Trust II. Filed as Exhibit 10.5 to
the Form 8-K dated and filed on November 7. 2011. Commission File No. 001-09618.
 
 
 
10.68


  
Second Amended and Restated Credit Agreement, dated as of December 2, 2011, by
and among Navistar Financial Corporation, a Delaware corporation, and Navistar
Financial, S.A. de C.V., Sociedad Financiera De Objeto Multiple, Entidad No
Regulada, a Mexican corporation, as borrowers, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Bank of America, N.A., as
syndication agent, and Citibank, N.A., as documentation agent. Filed as Exhibit
10.1 to Form 8-K dated and filed December 7, 2011. Commission File No.
001-09618.
 
 
10.69


  
Third Amended and Restated Parents' Side Agreement, dated as of December 2,
2011, by and between Navistar International Corporation, a Delaware corporation,
and Navistar, Inc. (formerly known as International Truck and Engine
Corporation), a Delaware corporation, for the benefit of the lenders from time
to time party to the Second Amended and Restated Credit Agreement. Filed as
Exhibit 10.3 to Form 8-K dated and filed December 7, 2011. Commission File No.
001-09618.
 
 
10.70


  
Third Amended and Restated Parent Guarantee, dated as of December 2, 2011, by
Navistar International Corporation, a Delaware corporation, in favor of JPMorgan
Chase Bank, N.A., as administrative agent for the lenders party to the Second
Amended and Restated Credit Agreement. Filed as Exhibit 10.2 to Form 8-K dated
and filed December 7, 2011. Commission File No. 001-09618.
 
 
10.73


  
Second Amendment, dated as of December 2, 2011, to the Amended and Restated
Security, Pledge and Trust Agreement, dated as of July 1, 2005, between Navistar
Financial Corporation, a Delaware corporation, and Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Second Amended and Restated Credit Agreement. Filed as
Exhibit 10.4 to Form 8-K dated and filed December 7, 2011. Commission File No.
001-09618.
 
 
10.74


  
Amended and Restated Intercreditor Agreement, dated as of December 2, 2011, by
and among Navistar Financial Corporation, a Delaware corporation, Wells Fargo
Equipment Finance, Inc., a Minnesota corporation, Deutsche Bank Trust Company
Americas, a corporation duly organized and existing under the laws of the State
of New York, acting individually and as trustee for the holders of the secured
obligations under the Second Amended and Restated Credit Agreement, and JPMorgan
Chase Bank, N.A., as administrative agent for the lenders party to the Second
Amended and Restated Credit Agreement. Filed as Exhibit 10.5 to Form 8-K dated
and filed December 7, 2011. Commission File No. 001-09618.
 
 
10.84


  
Agreement, dated November 14, 2011, by and among Navistar International
Corporation, Icahn Partners LP, Icahn Partners Master Fund LP, Icahn Partners
Master Fund II L.P., Icahn Partners Master Fund III L.P., High River Limited
Partnership, Carl C. Icahn and certain other entities signatory thereto. Filed
as Exhibit 10.1 to Form 8-K dated and filed November 15, 2011. Commission
File No. 001-09618.




E-2

--------------------------------------------------------------------------------




*10.88
  
Annual Incentive Award Plan Criteria for fiscal year 2012 for named executive
officers. Filed as Exhibit 10.1 to Current Report on Form 8-K dated and filed
December 19, 2011. Commission File No. 001-09618.
 
 
 
*10.89
  
Non-Employee Director Stock Option Grants. Filed as Exhibit 10.2 to Current
Report on Form 8-K dated and filed on December 19, 2011. Commission File No.
001-09618.
 
 
*10.90
  
Fiscal Year 2012 Long-Term Equity Grant award description to named executive
officers. Filed as Exhibit 10.1 to Current Report on Form 8-K dated and filed on
December 20, 2011. Commission File No. 001-09618.

______________________________
*
Indicates a management contract or compensatory plan or arrangement required to
be filed or incorporated by reference as an exhibit to this report.


E-3